Citation Nr: 1021943	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-42 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321.



ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk









INTRODUCTION

The Veteran had active military service from April 1968 to 
April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2009 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial, 0 
percent (noncompensable) rating for bilateral hearing loss, 
effective January 9, 2009.  Later that month in March 2009, 
the Veteran filed a notice of disagreement (NOD) with the 
initial rating assigned.  A statement of the case (SOC) was 
issued in September 2009, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 2009.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized the issue 
on appeal in light of Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the January 9, 2009 effective date of the grant of 
service connection, audiometric testing has revealed no worse 
than Level II hearing in the right ear and Level II hearing 
in the left ear.

3.  At no time since the effective date of the grant of 
service connection has the Veteran's bilateral hearing loss 
been shown to result in marked interference with employment 
or frequent hospitalization, or to otherwise present so 
exceptional or unusual a disability picture as to render 
impractical the application of the regular schedular 
standards for rating the disability.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral 
hearing loss, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.85 (Diagnostic Code 6100), 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the record reflects various pre-rating 
letters pertaining to the claim for service connection.  
After the RO's grant of service connection, and the Veteran's 
disagreement with the initial rating assigned, the Veteran 
was not provided with proper VCAA notice specific to his 
claim for a higher rating.  However, the Board finds that the 
lack of such notice is not shown to prejudice the Veteran, in 
part, given the notice that has been provided.   

In this regard, in two January 2009 pre-rating letters, the 
RO provided notice to the Veteran regarding what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
letters also provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  Both 
letters also included the pertinent rating criteria for 
evaluating hearing loss.  The March 2009 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the January 2009 letters.  Thereafter, the September 2009 
SOC set forth the criteria for higher ratings for bilateral 
hearing loss. 

Moreover, the claims file reflects that the Veteran and his 
representative had actual knowledge of the information and 
evidence needed to support his claim for a higher rating.  In 
this regard, in the NOD received in March 2009, the Veteran 
asserted that his disability rating for bilateral hearing 
loss was not commensurate with the severity of the condition.  
The Veteran cited medical evidence supporting his claim and 
specifically noted average hearing threshold levels as 
measured by a private audiologist.  This statement 
demonstrates an awareness of what is necessary to support the 
claim; hence the Board finds that any omission in notice 
provided is harmless because actual knowledge of what the 
evidence must show to support the claim for higher rating is 
shown.  See, e.g., Dunlap v. Nicholson, 21 Veg. App. 112 
(2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a February 2009 
VA audiological evaluation.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.	Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent, based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
from hearing impairment, the rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

Further, where, as here, the question for consideration is 
entitlement to a higher initial rating, evaluation of the 
pertinent evidence since the grant of service connection to 
consider the appropriateness of "staged rating" (assignment 
of different ratings for distinct periods of time, based on 
the facts found) is required.  Fenderson, 12 Vet. App. at 
126.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that an initial, compensable 
rating for the Veteran's bilateral hearing loss is not 
warranted at any time since the January 9, 2009, effective 
date of the grant of service connection.

The report of a May 2008, a private audiological evaluation 
reflects that the Veteran had speech recognition ability of 
92 percent in each ear.  The audiologist stated that the 
results showed mild to moderate sensorineural hearing loss 
bilaterally.  The Board notes that this evaluation also 
contained graphical results of audiological testing, with no 
transcription of the results into numerical values; hence, VA 
may not consider the graphical report as evidence for 
evaluation purposes.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (the Board may not interpret graphical 
representations of audiometric data).

On testing conducted during a February 2009 VA audiological 
evaluation  pure tone thresholds, in decibels, were as 
follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
30
35
55
Left
15
30
35
60

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 90 percent in the left ear.  The 
audiologist stated that the results showed normal hearing 
through 1000 Hz sloping to a moderately severe sensorineural 
hearing loss bilaterally.  The audiologist also opined that 
the Veteran's bilateral hearing loss had no significant 
effect on employment and no effect on usual daily activities.

Applying the method for evaluating hearing loss to the 
results of the February 2009 audiological evaluation, the 
audiometric testing reveals Level II hearing in each ear, 
based on application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 
noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  Because these results do not reveal an exceptional 
pattern of hearing loss in either ear, Table VIA is not for 
application.  38 C.F.R. § 4.86.

The Board acknowledges the Veteran's argument, which appears 
to be that the average puretone thresholds from the May 2008 
private audiological evaluation were 40 decibels in each ear.  
As noted above, the results of the May 2008 audiometric 
testing is in graphical form and cannot be considered by VA 
for evaluation purposes.  Nonetheless, even assuming average 
puretone thresholds of 40 decibels in each ear, along with 
speech recognition scores of 92 percent, the audiometric 
testing would be equivalent to Level I hearing acuity in each 
ear, based on the application of Table VI.  Application of 
these findings to Table VII would still correspond to a 
noncompensable rating in each ear under 38 C.F.R. § 4.85.  
Hence, the Veteran is mistaken in his argument that average 
puretone thresholds of 40 decibels in each ear would yield a 
10 percent rating for bilateral hearing loss.

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of bilateral hearing loss, 
however, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the Veteran's audiometry results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the January 2009 effective date of the grant of service 
connection has the Veteran's service-connected bilateral 
hearing loss reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 
(cited in the September 2009 supplemental SOC (SSOC)).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

At the outset, the Board finds that the evidence adequately 
addresses the functional effects resulting from the Veteran's 
hearing loss, which is relevant to consideration of a higher 
rating on an extra-schedular basis.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  During the 2009 VA 
audiology evaluation, the Veteran reported that his hearing 
loss caused him to turn the television up loud and to say 
"what" frequently.  More significantly, the examiner also 
reported that the Veteran's hearing loss had no significant 
effects on his occupation or usual daily activities.

The Board notes that the rating criteria only take into 
account the level of hearing loss and do not specifically 
address the effects on communication or listening caused by 
the hearing loss.  However, even if, given this fact, the 
Board was to determine that the Veteran's disability picture 
is not adequately contemplated by the rating schedule, there 
simply is no showing that his bilateral hearing loss is so 
exceptional or unusual as to warrant extra-schedular 
consideration.  In this regard, the February 2009 VA examiner 
expressly opined that the Veteran's hearing loss had no 
significant effect on employment.  As such, the Board finds 
that the Veteran's service-connected bilateral hearing loss 
has not been shown to markedly interfere with employment.  
There also is no objective evidence that the Veteran's 
bilateral hearing loss has necessitated frequent periods of 
hospitalization, or evidence of other factors that would 
warrant extra-schedular consideration.  Under these 
circumstances, the Board finds that the requirements for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the forgoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's bilateral hearing 
loss, pursuant to Fenderson, and that the claim for a higher 
rating must be denied.  In reaching these conclusions, the 
Board has  considered the applicability of the benefit-of-
the-doubt doctrine.  However, given the method for deriving 
schedular ratings for hearing, and the fact that no objective 
evidence supports assignment of a higher rating on an extra-
schedular basis, that doctrine is not for application in this 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).    




ORDER

An initial, compensable rating for bilateral hearing loss, to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


